Citation Nr: 1731561	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10 25-503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left hip.

4.  Entitlement to an evaluation in excess of 10 percent for ruptured tendon right middle finger, postoperative dominant (right long finger disability).

5.  Entitlement to a compensable evaluation for blepharitis in both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1977 to April 1992.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2010 Substantive Appeal, the Veteran requested a Board hearing.  In September 2010, the Veteran withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board notes that additional, relevant VA treatment records have been associated with the VBMS file since the November 2016 Supplemental Statement of the Case (SSOC).  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.

The Veteran was last afforded VA examinations in November 2014 in connection with his claims for increased evaluations for his bilateral hip degenerative joint disease and bilateral hearing loss.  In a January 25, 2017, Statement of Accredited Representative in Appealed Case, the Veteran's representative contended, among other things, that the Veteran's conditions had worsened and that "[t]he audiological examination to determine the severity of the Veterans bilateral hearing loss is more than 3 years old and cannot possibly reflect the conditions current severity."  Additionally, an August 2016 VA treatment record reflects that the Veteran had indicated that he had hip pain that was affecting his ability to walk; the Veteran reported that he used a cane to walk because of his hip pain.  This evidence suggests a possible worsening of symptoms since the November 2014 VA examinations.  Accordingly, remand for new VA examinations is warranted.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400  (1997).  

Moreover, the Veteran was last afforded a VA examination in July 2016 in connection with his claim for an increased evaluation for his right long finger disability.  However, the Board finds that there are a number of inconsistences between the July 2016 VA examination report and VA treatment records that have subsequently been associated with the record.  Specifically, the July 2016 VA examination report notes that the Veteran was assessed with degenerative arthritis in his right hand; however, a March 2017 VA x-ray of the right hand showed that there was no arthritis noted in the right long finger.  In addition, the July 2016 VA examination revealed that the Veteran had a 2 cm gap between the right long finger and the proximal transverse crease of the hand on maximal finger flexion; however, a March 2017 physical examination of the right long finger showed that the Veteran was able to bring down all his digits into his palm.  Furthermore, during the examination, the Veteran reported that he was unable to grip objects and could barely use his hand.  The VA examiner found that the Veteran had swelling in addition to weakened movements in the right hand due to muscle or peripheral nerve injury.  The Veteran's muscle strength was assessed as 3/5 and the examiner attributed the loss of muscle strength to his service-connected right long finger diagnosis.  Although the examiner acknowledged that the Veteran was also diagnosed as having carpal tunnel syndrome in the right upper extremity, she stated that it was mild; however, a March 2015 VA EMG/NV revealed that the Veteran had severe bilateral carpal tunnel syndrome.  In this regard, the Board notes that carpal tunnel syndrome can cause swelling, weakened grip, and problems with fine finger movements.  Nevertheless, the examiner attributed swelling, loss of muscle strength, and weakened grip solely to the Veteran's service-connected disability yet failed to discuss the impact of the Veteran's carpal tunnel syndrome with regard to the examination findings.  Therefore, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of the Veteran's right long finger disability. 

Finally, regarding the Veteran's claim for an increased evaluation for blepharitis, the Veteran was afforded a VA eye conditions examination in May 2017.   The Board notes that the examination was conducted in connection with his claim for an increased evaluation for right eye iritis, which is not currently on appeal.  The VA examiner concluded that the Veteran was diagnosed as having age-related cataracts.  Notably, the examiner listed several records he had reviewed in documenting the Veteran's ocular history; however, he did not address all of the Veteran's eye-related diagnoses during the appeal period, including meibomian gland dysfunction in both eyes (blepharitis).  See July 2011 VA examination report.  The examiner did reference a December 2016 VA eye clinic record showing a diagnosis of meibomian gland dysfunction, but it is unclear whether the Veteran is currently diagnosed with this disorder.  The December 2016 VA eye clinic note indicates that the Veteran's meibomian gland dysfunction is linked to his dry eye diagnosis rather than his service-connected blepharitis.  However, as the manifestations of the Veteran's blepharitis are unclear and the current VA examination report only shows a diagnosis of cataracts, the Board finds that an additional VA examination is necessary to identify the current severity and manifestations of the Veteran's service-connected blepharitis. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, bilateral hip disabilities, bilateral blepharitis, and right long finger disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss in the final report of the evaluation. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the bilateral hips.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's hip disabilities.  In particular, the examiner should state whether there is any form of ankylosis.  He or she should also indicate whether there is limitation of rotation where the Veteran cannot toe-out more than 15 degrees, limitation of adduction where the Veteran cannot cross his legs, and whether there is limitation of abduction where motion was lost beyond 10 degrees.

The examiner should further indicate whether there is malunion of the right femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the right femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the right femur with or without loose motion.  He or she should also state whether the Veteran has a flail joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's right hip and left hip.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected ruptured tendon of the right middle finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected ruptured tendon right middle finger as opposed to any other nonservice-connected disorder, to include carpal tunnel syndrome.  If the examiner is unable to distinguish the symptomatology, he or she should so state in the report.

The examiner should identify and describe any additional manifestations associated with the disability and indicate any functional impairment resulting from this disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right long finger disability under the rating criteria.  In particular, the examination should state whether there is any form of ankylosis.  The examiner should also clarify whether the Veteran has arthritis in his right long finger. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected blepharitis in both eyes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the November 2009, July 2011, November 2014, and May 2017 VA examination reports. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's blepharitis under the rating criteria.  In particular, the examiner should note if there is active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion etc.  The examiner should also note whether there is any visual impairment and facial disfigurement associated with the Veteran's service-connected blepharitis. 

The examiner should identify all additional eye disorders that may be present and discuss whether these are manifestations associated with the Veteran's service-connected blepharitis.  The examiner should indicate any functional impairment resulting from any additional disability.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the November 2016 SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




